648 F.2d 978
John S. FORD, Plaintiff-Appellant,Willie Cain, et al., Plaintiffs,v.UNITED STATES STEEL CORPORATION, etc., et al., Defendants-Appellees.
No. 78-1246.
United States Court of Appeals,Fifth Circuit.
June 22, 1981.

U. W. Clemon, Oscar W. Adams, Jr., Birmingham, Ala., Barry L. Goldstein, Washington, D.C., Jack Greenberg, New York City, for plaintiff-appellant.
Michael H. Gottesman, Robert M. Weinberg, Julia Penny Clark, Washington, D.C., Jerome A. Cooper, Birmingham, Ala., for United Steelworkers.
Cooper, Mitch & Crawford, Birmingham, Ala., Bernard Kleiman, Chicago, Ill., Carl B. Frankel, Pittsburgh, Pa., for U.S. Steelworkers, etc., Local 1733 and Wm. Daniels.
Thomas, Taliaferro, Forman, Burr & Murray, James R. Forman, Jr., William K. Murray, Birmingham, Ala., for U.S. Steel Corp.
ON PETITION FOR REHEARING
Before HILL, KRAVITCH and THOMAS A. CLARK, Circuit Judges.
PER CURIAM:


1
Defendant-Appellee the United Steelworkers of America, AFL-CIO-CLC, has petitioned for a rehearing before the panel in this case.  It asserts that a sentence in the opening paragraph of the opinion, 638 F.2d 753, is potentially troublesome, as it might be read as constituting an adjudication of the rights and liabilities of the parties in further proceedings in this lawsuit.  To avert any misunderstanding, we wish to emphasize that the expression used was merely descriptive of the posture of the case then; we in no way meant to decide those issues which will arise if a new class is ultimately certified.


2
Accordingly, and with this caveat, the petition for rehearing is DENIED.